Title: From George Washington to David Stuart, 11 April 1790
From: Washington, George
To: Stuart, David



Dear Sir,
New York April 11th 1790

I have given my consent in the manner the law directs, to the agreement you have made with Mr Alexander; and, agreeably to your desire, have this day forwarded it under cover to Mr Lund Washington; being persuaded, under the existing circumstances, it is better to do this than hazard a decision at Law—but it is a strange affair!
I wrote to you a few days ago, and directed for you at Abingdon or Richmond; and hope, as it is to Williamsburgh you are going, that the letter came to hand before you set out. The question of assumption has not been taken yet—when decided, I wish it may be for the best; it has been fully, & I think ably discussed; but the majority will be small on whichever side it happens; which, in questions of such magnitude, is to be regretted.
As this letter will have to travel to Williamsburgh, I shall take another opportunity to forward such original papers as you have transmitted to me. When you return, I should be glad to learn from you in what temper and state of politic’s you found the Country—such information would be always satisfactory; and may be very useful. I am—Dear Sir Your Obedt & affecte

Go: Washington

 